Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
                                                           

Specification
The ABSTRACT language should be clear and concise and should not repeat information given in the title. It should avoid using phrases related to its advantage or purported merits; such as: “it has been found that a significant …”.  

The title of an invention should clearly and comprehensively reflect the subject matter and kind of the invention for which protection is sought, in other words the title should be commiserate with the 


Claim Objections
Claims 1, 7 are objected to because of the following informalities: typo/grammar issue: “to front apex” perhaps it should be: “to a front apex;” 
and the “side surfaces … converging to a front apex” perhaps it should be “side surfaces … converging to the front apex  (cl. 1, 7).  
Appropriate correction is required.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-9 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9439350, in view of Stroburg (2994176).

Application #15/681,485 is directed to the 2nd row (see table below); however, it has been affirmed by the Board, dated 3/18/2021, that the dimensions (width & length) claimed are old and well known, in particular in view of the teachings outlined in Stroburg.

With respect to the 3rd row (see table below), the elements that are claimed and highlighted are substantially same.


Application 16/566107
PN 9439350
1. A sickle cutting apparatus comprising: a frame structure arranged for forward travel over ground having a standing crop thereon; a cutter bar secured to the frame structure and extending transversely across a front end of said frame structure; a plurality of knife guards mounted along the cutter bar and projecting forwardly therefrom; each of said guards having at least one guard finger so that the guard fingers are arranged in a row along the cutter bar with a space between each guard finger and the next allowing crop to enter the space up to a position of engagement with a surface of the guard; each guard finger having an upwardly facing ledger surface with opposed side edges thereof arranged to provide first and second shearing edges; a sickle bar mounted in transversely extending position and being driven for reciprocating movement relative to said guard fingers; the sickle bar having a plurality of the sickle knife blades mounted thereon for movement therewith; each sickle knife blade comprising a plate having a 






beveled from the opposed surface to the cutting surface of the knife blade defining a cutting edge at the cutting surface; 
wherein each knife blade has a front point portion in front of the side cutting edges which front point portion has side edges converging to front apex; wherein the front an apex surface generally at right angles to the cutting surface and the opposed surface; and wherein the apex surface of the front point portion is not beveled with the thickness of the plate at the front apex of the front point portion being equal to a thickness of the plate.
beveled from the opposed surface to the cutting surface of the knife blade defining a cutting edge at the cutting surface; 
the blade having a front point portion in front of the beveled side cutting surfaces; wherein the front point portion has side surfaces of the front point portion converging front apex of the front point portion having an apex surface generally at right angles to the cutting surface and the opposed surface; and 
wherein the apex surface of the front point portion is not beveled with the thickness of the plate at the front apex of the front point portion being equal to said constant thickness of the plate.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

McCredie (6467246) teaches a cutter bar, guards, sickle bar with knife blades having forward point apex, where the front point portion is not beveled (fig 2), whereas the thickness is not clearly shown.

Herlyn et al (7503162) teaches a cutter bar, guards, sickle bar with knife blades having forward point apex, where the front point portion is not beveled (fig 3), whereas the thickness is not clearly shown.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671